                   Case 20-11413-KBO               Doc 288-2        Filed 07/07/20          Page 1 of 2




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

In re:                                                           Chapter: 11

LVI INTERMEDIATE HOLDINGS, INC., et al.,                         Case No. 20-11413 (KBO)
                                                                 (Jointly Administered)
                          Debtors.1
                                                                 Obj. Deadline: July 21, 2020 at 4:00 p.m. (ET)
                                                                 Hearing Date: July 28, 2020 at 1:00 p.m. (ET)


                                           NOTICE OF APPLICATION

          On July 7, 2020, the Official Committee of Unsecured Creditors (the “Applicant”) filed
   the Application for an Order Authorizing and Approving the Employment of Gavin/Solmonese
   LLC (“Gavin/Solmonese”) as Financial Advisor to the Official Committee of Unsecured
   Creditors, Nunc Pro Tunc to June 23, 2020 (the “Application”).

          If you object to the relief requested by the Application, you are required to file a response
   on or before July 21, 2020 at 4:00 p.m. (ET). At the same time, you must also serve a copy of the
   response upon Applicant’s proposed attorneys:

     Jeffrey R. Waxman, Esquire                                  Todd M. Goren, Esquire
     Eric J. Monzo, Esquire                                      Mark A. Lightner, Esquire
     Brya M. Keilson, Esquire                                    Andrew Kissner, Esquire
     Morris James LLP                                            Morrison & Foerster LLP
     500 Delaware Avenue, Suite 1500                             250 West 55th Street
     Wilmington, DE 19801                                        New York, NY 10019
     Telephone: (302) 888-6800                                   Telephone: (212) 468-8000
     Facsimile (302) 571-1750                                    Facsimile: (212) 468-7900
     E-mail: jwaxman@morrisjames.com                             E-mail: tgoren@mofo.com
     E-mail: emonzo@morrisjames.com                              E-mail: mlightner@mofo.com
     E-mail: bkeilson@morrisjames.com                            E-mail: akissner@mofo.com

           If objections are filed, a hearing on the Application will be held on July 28, 2020 at 1:00
   p.m. (ET) at the United States Bankruptcy Court for the District of Delaware, 824 N. Market
   Street, 6th Floor, Courtroom No. 3, Wilmington, Delaware.

         1
             The Debtors in these cases, along with the last four digits of their respective federal taxpayer identification
   numbers are as follows: LVI Intermediate Holdings, Inc., (7674);Total Vision Institute, LLC (7571); QualSight, LLC
   (3866); The LASIK Vision Institute, LLC (7564); Cataract Vision Institute, LLC (7697); Healthcare Marketing
   Services, LLC (9982); Cataract Vision Institute Florida, LLC (3423); TLC Vision Center Holdings, LLC (5400); TLC
   Vision Centers, LLC (8271); TLC Whitten Laser Eye Associates, LLC (0182); TruVision, LLC (3399); TruVision
   Contacts, LLC (3399); Laser Eye Surgery, LLC (3448); TLC Laser Eye Centers (Refractive I), LLC (2702); TLC The
   Laser Center (Pittsburgh) L.L.C. (2881); TLC The Laser Center (Indiana) LLC (8456); TLC The Laser Center
   (Institute), LLC (0959); and LVI Missouri, LLC (7088). The Debtors’ executive headquarters are located at 1555
   Palm Beach Lakes Blvd., Suite 600, West Palm Beach, Florida 33401.
            Case 20-11413-KBO   Doc 288-2   Filed 07/07/20    Page 2 of 2




    IF YOU FAIL TO RESPOND IN ACCORDANCE WITH THIS NOTICE, THE
COURT MAY GRANT THE RELIEF DEMANDED BY THE APPLICATION WITHOUT
FURTHER NOTICE OR HEARING.


Dated: July 7, 2020                         /s/ Brya M. Keilson
                                            Brya M. Keilson, Esquire
